Name: Commission Regulation (EEC) No 341/84 of 9 February 1984 on the supply of common wheat to the United Nations High Commissioner for Refugees (UNHCR) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 39/ 10 Official Journal of the European Communities 10 . 2 . 84 COMMISSION REGULATION (EEC) No 341/84 of 9 February 1984 on the supply of common wheat to the United Nations High Commissioner for Refugees (UNHCR) as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), as amended by Regulation (EEC) No 3331 /82 (4), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1992/83 of 11 July 1983 laying down the implement ­ ing rules for 1983 for Regulation (EEC) No 3331 /82 concerning food-aid policy and food-aid manage ­ ment (*), Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (6), as last amended by Regulation (EEC) No 2543/73 0, and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas on 29 July 1983 the Commission of the European Communities expressed its intention to grant, under a Community measure, 45 460 tonnes of cereals to the United Nations High Commissioner for Refugees under its food-aid programme for 1983 ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (8), as last amended by Regulation (EEC) No 3323/81 (9); whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in the Annexes hereto ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The British intervention agency shall be charged with implementing the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in Annex I hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 February 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 164, 14 . 6. 1982, p. 1 . (3) OJ No L 281 , 1 . 11 . 1975, p. 89. (4) OJ No L 3 J 2, 14. 12 . 1982, p. 1 . (*) OJ No L 196, 20 . 7. 1983, p. 1 . (6) OJ No 106, 30. 10 . 1962, p. 2553/62. H OT No L 263, 19 . 9 . 1973, p. 1 . ( ¢) OJ No L 192, 26 . 7. 1980, p . 11 . 0 OJ No L 334, 21 . 11 . 1981 , p. 27. 10 . 2 . 84 Official Journal of the European Communities No L 39/ 11 ANNEX I 1 . Programme : 1983 2. Recipient : UNHCR  Pakistan 3 . Place or country of destination : Karachi 4. Product to be mobilized : common wheat 5 . Total quantity : 45 460 tonnes 6 . Number of lots : two  Lot 1 : 25 000 tonnes  Lot 2 : 20 460 tonnes 7. Intervention agency responsible for conducting the procedure : Intervention Board for Agricultural Produce, Fountain House, 2 Queens Walk, UK-Reading RG1 7QW, Berkshire (telex 848 302) 8 . Method of mobilizing the product : intervention 9 . Characteristics of the goods : j the common wheat must be of fair and sound merchantable quality and correspond at least to the minimum bread-making quality required for intervention (humidity : 14 %) 10 . Packaging : Lot 1 :  in bulk plus 510 000 empty new jute sacks, minimum weight 500 g, of a capacity of 50 kilo ­ grams, 250 needles and sufficient twine  marking on the bags in letters at least 5 cm high : 'WHEAT / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNHCR PROGRAMME OF ASSISTANCE TO AFGHAN REFUGEES IN PAKISTAN / KARACHI' Lot 2 :  in bulk plus 418 000 empty new jute sacks, minimum weight 500 g, of a capacity of 50 kilo ­ grams, 250 needles and sufficient twine  marking on the bags in letters at least 5 cm high : 'WHEAT / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNHCR PROGRAMME OF ASSISTANCE TO AFGHAN REFUGEES IN PAKISTAN / KARACHI' 1 1 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Karachi 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 22 February 1984 1 6 . Shipment period : Lot 1 : 10 March to 10 April 1984 Lot 2 : 1 to 30 June 1984 1 7. Security : 6 ECU per tonne Note : The successful tenderer shall forward, through the intermediary of the intervention agency, to the recipient on the latter's request and in accordance with his instructions the documents necessary for importation of the goods into the country of destination . No L 39/12 Official Journal of the European Communities 10 . 2. 84 BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats 1 1 415 Assoc. British Maltsters Ltd High Orchard Makings Merchants Road Gloucester Gloucester 4 193 W. M. Gleadell &amp; Sons Ltd Morton Gainsborough Lincolnshire Faldingworth 1 062 BDR Grain Ltd Poolham Store Poolham Horncastle Lincolnshire Horncastle 6 000 Wilsons Raydon Ipswich Suffolk Raydon 10 731 Sidney C. Banks The Hangar Little Staughton Bedfordshire Staughton 8 127 Sidney C. Banks Howard Works Bungay Road Halesworth Suffolk Halesworth 13 932 Richard Johnston Ltd Harling Road Snetterton Norwich Norfolk Snetterton